Detailed Action
Title of Invention
The title of the invention is insufficiently descriptive of the claimed invention.  If any claims are allowed under the current title, Examiner will amend it to be descriptive.  See MPEP § 606.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
progress a game using a game content associated with a player
in response to receiving an obtaining request, select a set subset of a plurality of game contents from the plurality of game contents, a portion of the plurality of game contents having a same identification information and each of the portion of the plurality of game contents has a different validity period
obtain a validity period associated with each of the plurality of selected game contents
in response to a first game content associated with the player having the same identification information as a second game content in the subset of game contents of the plurality of game contents, update a validity period of the first game content based on the validity period of the content in the subset of game contents
restrict use of the first game content in the game if when the validity period of the first game content lapses
select each game content of the subset of the plurality of game contents based on a provision probability that changes as a number of times of receiving the obtaining request increases
a provision probability of providing each game content is set for the validity period of each game content, and the program that, when executed by the computer, further causes the computer to select, in a single selection of the game, content, the subset of the plurality of game contents from game contents associated with validity periods for which the same provision probability is set
wherein a provision probability of providing each game content is set for the validity period of each game, content, and the, program that, when executed by the computer, further causes the computer to select, in a single selection of the game medium, content, the set subset of the plurality of game contents from game contents associated with validity periods for which different provision probabilities are set

The claims appear to recite mere mental processes comprised of steps that can be performed entirely in the mind. While there are additional limitations including a “computer” and a “computer-readable medium,” such features constitute basic computer components and thus do not integrate the claims into a practical application.  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the judicial exception because, beyond the abstract idea, the recited computer components are elements which the Supreme Court in Alice explicitly determined as not amounting to significantly more.
A human—using their mind, pen and paper—is capable of progressing a game using player-associated content, selecting a subset of game contents, obtaining a validity period associated with the game contents, in response to a first game content associated with the player having the same identification information as a second game content in the subset of game contents of the plurality of game contents, updating a validity period of a-the first game content based on the validity period of the content in the subset of game contents, and restricting use of the first game content in the game if when the validity period of the first game content lapses.  The claimed “computer” and “storage medium” are not recited at a level of specificity sufficient to distinguish them from generic computing components.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 5 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka (US 2008/0096668 A1).
Regarding claim 1, Yoshioka discloses a non-transitory computer-readable medium that stores a program (Fig. 1) that, when executed by a computer, causes the computer to progress a online video game control servers that control progress of the video game played in each of the player terminals), in response to receiving an obtaining request (S104), select a subset of a plurality of game contents from the plurality of game contents (S111), a portion of the plurality of game contents having a same identification information (Fig. 3: Marketplace ID) and each of the portion of the plurality of game contents has a different validity period (Fig. 3: Expiration Date), obtain a validity period associated with each of the plurality of selected game contents (Fig. 3: Expiration Date), in response to a first game content associated with the player having the same identification information as a second game content in the subset of game contents of the plurality of game contents, update a validity period of the first game content based on the validity period of the content in the subset of game contents (¶ 0052]: expiration date for the corresponding item), and restrict use of the first game content in the game if when the validity period of the first game content lapses (¶ 0075]: where the usage count after addition exceeds the usable count, the determination item for usage restrictions indicating whether to remain within the usable count or not is updated from "circle" to "cross".).
Regarding claim 5, Yoshioka discloses storing validity periods that differ in number or length in association with game contents of the plurality of game contents that each have different identification information (¶ 0052]: expiration date for the corresponding item).  
Claims 10 and 11 recite a method and an information processing device, respectively, comprising substantially the same limitations as those in claim 1 above.  They are rejected for the same reasons given supra.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Suga (US 2014/0187329 A1).
Regarding claim 2, Suga suggests—where Yoshioka does not disclose—selecting each game content of the subset of the plurality of game contents based on a provision probability that changes as a number of times of receiving the obtaining request increases (¶ [0111]: number of balls possessed by player who has not obtained the super rare card is increased by one … as a result … player who has not obtained the super rare card can get more chances).   It would 

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.